                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MICHAEL S. JOHNSON,

                               Plaintiff,
       v.                                                            Case No. 19-cv-0972-bhl


JOHN KIND, et al.,

                               Defendants.


                                      DECISION AND ORDER


       Plaintiff Michael Johnson is representing himself in this 42 U.S.C. §1983 action. He is
proceeding on claims in connection with a conduct report hearing. On May 21, 2021, Defendants
filed a motion seeking to file under seal the unredacted declaration of a non-defendant and two
exhibits, which Defendants state contain confidential information provided by confidential
informants (CIs). Dkt. No. 13. Defendants assert that they intend to file the documents in support
of their motion for a protective order. They argue that, “[f]or the safety and security of the CIs,
other inmates, staff, and the institution, any information which could reveal the identity of the CIs
must remain confidential. Id. at 2.
       The Court will deny Defendants’ motion as premature and for failing to comply with
General L. R. 79(d). General L. R. 79(d)(4) requires the moving party to include in the motion “a
certification that the parties have conferred in a good faith attempt to avoid the motion or to limit
the scope of the documents or materials subject to sealing under the motion.” Defendants’ motion
includes no certification, so it is unclear if they have discussed their concerns with Johnson or
sought to reach an agreement with him regarding necessary redactions. It may be that Johnson has
no objection to the proposed redactions, obviating the need for motion practice and the Court’s
involvement. It appears that Defendants may be anticipating an objection from Johnson, but
parties who work in good faith with one another are often able to reach an agreement without the
Court’s involvement, which saves everyone time and money.
       Further, Defendants fail to provide the Court with the information it needs to rule on their
motion. They only reference the documents they want the Court to review in camera; they do not
provide the documents to the Court, nor do they provide the redacted versions that they will
produce in response to Johnson’s discovery requests. See General L. R. 79(d)(2) (requiring a
movant to file “a version of the document or material that redacts only those portions of the
document that are subject to the restriction/sealing request”). Simply “allowing Defendants to file
the unredacted [documents] under seal for in camera review” as they request, will achieve nothing
if they do not also inform the Court of what portions of the documents they propose to withhold
from Johnson.
       It seems that Defendants are putting the cart before the horse. They should first confer
with Johnson and explain what redactions they propose making to their discovery responses.
Hopefully, the parties will be able to reach an agreement on that issue. If not, then Johnson can
raise his concerns with the Court in a motion to compel. In responding to Johnson’s motion,
Defendants may file a separate motion to seal that attaches the redacted documents they produced
as well as the unredacted documents that they would like the Court to review in camera. The
Court can then decide if the redactions are necessary and if Johnson can fairly prosecute his case
despite any necessary redactions. At this point, however, Defendants’ motion is premature, so the
Court will not grant the relief they seek.
        IT IS THEREFORE ORDERED that Defendants’ motion to file unredacted documents
under seal (Dkt. No. 13) is DENIED without prejudice.

       Dated at Milwaukee, Wisconsin this 27th day of May, 2021.

                                             BY THE COURT:

                                             s/ Brett H. Ludwig
                                             BRETT H. LUDWIG
                                             United States District Judge




                                                2
